DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims 4/5/2019.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. 7763015 (Cooper) in view of Gaudet CA 02762592 A1,
As to claim 1, Cooper teaches a surgical system comprising: a base (figs. 6a and 6b, 66); a first link (68) mechanically coupled to the base; a second link (72); and a surgical tool (76) supported by the second link.  It should be noted that Cooper fails to teach a squeeze film damper.  Cooper does teach the desire to inhibit vibrations with passive mean such as viscous or elastomer dampers (col. 13, lines 19-23).
Gaudet teaches a (viscous) damper including common a squeeze film damper (fig. 5) that compensates for vibrations in devices such as machines and sensitive electronics (pg. 16, lines 1-5).  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system of Cooper to include the squeeze film damper of Gaudet in any location of Cooper that 
As to claim 2, Cooper/Gaudet teaches the surgical system of claim 1, wherein the squeeze film damper comprises a cup (228 forms a cup), an insert (224), and a damping fluid (218) between the cup and the insert.  
As to claim 3, Cooper/Gaudet teaches the surgical system of claim 2, wherein: the cup comprises a plurality of inwardly extending ridges (231, 220a, 220b); and the insert comprises a plurality of outwardly extending ridges (224b, 224b’).  
As to claim 4, Cooper/Gaudet teaches the surgical system of claim 3, wherein the plurality of inwardly extending ridges are interdigitated with the plurality of outwardly extending ridges (fig. 5).
As to claim 5, Cooper/Gaudet teaches the surgical system of claim 1, wherein the squeeze film damper has at least 3 mechanical degrees of freedom (the amount of freedom is not disclosed, the device of Gaudet is used to reduce vibration, the fluid, gaps, springs, and seals will allow the squeeze film damper move (freedom) up and down, rotate, and vibrate side-to-side to reduce vibration).  
As to claim 6, Cooper/Gaudet teaches the surgical system of claim 5, wherein the at least 3 mechanical degrees of freedom include: a rotational degree of freedom about an axis; a pitch degree of freedom relative to the axis; and a yaw degree of freedom relative to the axis (the amount of freedom is not disclosed, the device of Gaudet is used to reduce vibration, the fluid, gaps, springs, and seals will allow the squeeze film damper move (freedom) up and down, rotate, and vibrate side-to-side to reduce vibration).  
As to claim 7, Cooper/Gaudet teaches the surgical system of claim 1, wherein the squeeze film damper comprises an insert having a shaft (224a) extending along a longitudinal axis from a top surface to a bottom surface (see fig. 5, rotated 90o
As to claim 8, Cooper/Gaudet teaches the surgical system of claim 7, wherein the insert further comprises a plurality of protrusions extending around a perimeter of the shaft (fig. 5).  
 As to claim 10, Cooper/Gaudet the surgical system of claim 7, wherein the squeeze film damper further comprises a cup having an inner wall configured receive the insert (228 forms a cup, see fig. 5).  
As to claim 11, Cooper/Gaudet teaches the surgical system of claim 10, wherein the cup comprises a plurality of protrusions configured to mate with corresponding protrusions of the insert (fig. 5).  
As to claims 9 and 12, Cooper/Gaudet teaches the surgical system of claims 8 and 10.  It should be noted the Gaudet fails teaches wherein the plurality of protrusions are spaced irregularly along a length of the shaft.  However, the choice of designing the protrusions on the shaft to be regularly spaced or irregularly space is a finite number of options.  This instant application does not recite any criticality or advantage to having irregularly spaced protrusions over regularly spaced protrusions.  As such, the forming of irregularly spaced protrusions is considered a mere design choice and it appears the protrusions of Gaudet would work equally well regardless of the protrusions being regularly or irregularly spaced.  Through experimentation, one of ordinary skill can determine what configuration is most effective based on the intended use of the device.  Under KSR reasoning, it would have been obvious for one having ordinary skill in the art before the effective filing date to try different arrangements of the protrusions (particularly when there is a finite number of options) to find the most effective arrangement for the protrusions (regularly spaced or irregularly spaced), based on designed damping effect.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
As to claim 13, Cooper/Gaudet
As to claim 14, Cooper/Gaudet teaches the surgical system of claim 13.  It should be note the Gaudet fails to teach wherein the fluid has a viscosity of at least 20 centipoise and at most 2000 centipoise.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a fluid with a viscosity of at least 20 centipoise and at most 2000 centipoise since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimension of the claimed device and a device having the claims relative dimension would not perform differently than the prior art device, the claimed device was not patentable distinct from the prior art device”  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Gaudet would not operate differently with the claimed fluid since Gaudet discloses working fluid may use several different fluids and it is known that the different fluids have different viscosities and different properties for dampening (pg. 6, line 15-pg. 7 line 1).  The system described can be adapted to dampen to different environments, and the system would function appropriately having the claimed viscosities.  Further, applicant places no criticality on the range claimed, indicating simply that “he fluid can have a viscosity of at least 20 centipoise, 50 centipoise, 100 centipoise, 200 centipoise, 500 centipoise, 1000 centipoise, 1500 centipoise, 2000 centipoise, and/or of any other or intermediate value” [0089].
As to claim 15, Cooper/Gaudet teaches the surgical system of claim 13, wherein the squeeze film damper further comprises a seal configured to seal the film space (fig. 4 shows seals 144a and 144b, which are also present in fig. 5; not labeled).  
As to claim 16, Cooper/Gaudet
As to claim 17, Cooper/Gaudet teaches the surgical system of claim 15, wherein: the insert comprises a plurality of first protrusions (224b, 224b’); the cup comprises a plurality of second protrusions (231, 220a, 220b); the plurality of first protrusions are interdigitated with the plurality of second protrusions (fig. 5); and the film space is located between the plurality of first protrusions and the plurality of second protrusions (fig. 5).  
As to claim 18, Cooper/Gaudet teaches the surgical system of claim 10, wherein the squeeze film damper further comprises a spring (225a, 225b) extending between the insert and the cup (fig. 5).  
As to claim 19, Cooper/Gaudet teaches the surgical system of claim 18, wherein the spring is a torsion spring, a compression spring, or a tension spring (pg. 12, lines 19-20).  
As to claim 20, Cooper/Gaudet teaches the surgical system of claim 18, wherein the spring has one or more degrees of freedom (fig. 5a shows the damper placed horizontally, the springs in the horizontal position will allow left and right movement, pg. 12, lines 22-24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771